Citation Nr: 0734261	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  07-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder, 
to include hepatoptosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In August 2007 the veteran submitted additional medical 
evidence along with a waiver of RO review of that evidence.  

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he has submitted new and material 
evidence to reopen his claim for a liver disorder, to include 
hepatoptosis.  The newly submitted evidence includes a 
February 2006 VA clinic progress note indicating that the 
veteran reported a history of hepatitis and that a hepatitis 
profile would be obtained from blood drawn that day.  A copy 
of the hepatitis profile is not of record.  The service 
medical records indicate that the veteran's in-service 
symptoms were suspected to be due to hepatitis, but such was 
not confirmed.  The claims files do not contain any post 
service record of hepatitis testing results.  Accordingly, 
the VA medical records regarding hepatitis testing in 
February 2006 are pertinent to the veteran's claim and should 
be obtained.  See 38 C.F.R. § 3.159(c)(2) (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) decided that VA's duty 
to notify a claimant seeking to reopen a claim included 
notice of evidence and information necessary to reopen the 
claim and to establish entitlement to the underlying service 
connection claim.  The Court further determined that VA must, 
in the context of a claim to reopen, address the specific 
basis or bases for the prior denial and respond with a notice 
that specifically describes what evidence would be necessary 
to substantiate that element(s) required to establish service 
connection as deemed insufficient in the previous denial.  
The RO's August 2006 letter told that veteran that his claim 
had previously been denied because evidence did not establish 
service connection, but did not give him the elements needed 
to establish a claim for service connection or identify the 
specific element(s) previously lacking.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
Kent that notifies the veteran of the 
elements needed to establish a claim for 
service connection and identifies the 
specific element(s) previously lacking in 
his claim for service connection.  In 
particular, the letter should explicitly 
state the basis for prior denial of 
service connection for a liver disorder 
(that is, the veteran had not been shown 
to have a current liver disorder).  

2.  Obtain the veteran's VA medical 
records dated from February 2006 to 
present, including any blood test results.  

3.  Upon completion of the above requested 
development reconsider the veteran's 
claim.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be afforded 
the appropriate opportunity to respond.  
The supplemental statement of the case 
should include a review of all evidence 
received since issuance of the April 2007 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



